Case 7:17-cr-00056-MFU Document 194 Filed 01/27/20 Page 1 of 3 Pageid#: 467




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


UNITED STATES OF AMERICA


v.                                                  Criminal No. 7:17-CR-00056



MONTA ORLANDO JORDAN


         Your petitioner, Monta Orlando Jordan, by his counsel respectfully shows:


         1.     That this case is a prosecution upon a superseding indictment, charging the

Defendant with violations of multiple federal offenses including but not limited to 21 U.S.C.

846 and 841 (a).


         2.     That it is necessary to procure the presence of a certain prisoner, namely

Chelsea Fry, before the United States District Court for the Western District of Virginia in

Roanoke, Virginia on February 5, 2020 at 10:00 AM for an evidentiary hearing and that such

prisoner is now in the custody of the Roanoke City Jail.


         WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Testificandum

be issued to the United States Marshal for the Western District of Virginia, or any other

authorized United States Marshal, who shall bring the witness before the Court in Roanoke

on or before February 5, 2020 at 10:00 AM.



Dated:        January 27, 2020               Monta Orlando Jordan

                                             By Counsel


                                                1
Case 7:17-cr-00056-MFU Document 194 Filed 01/27/20 Page 2 of 3 Pageid#: 468




                                                     /s/Louis Kirk Nagy
                                                     VSB #48605
                                                     Law Office of Louis K. Nagy, PLC
                                                     590 East Market Street
                                                     Harrisonburg, Virginia 22801
                                                     (t) (540) 705-0021
                                                     (f) (540) 208-1690
                                                     lnagy@nagylawva.com
                                                     Counsel for the Defendant

---------------------------------------------------------------------------------------------------------------------


To:      Roanoke City Jail
         324 Campbell Avenue SW
         Roanoke, VA 24016
         (540) 853-2621


GREETINGS:
       WE COMMAND YOU that you surrender the body of Chelsea Fry, who is now
detained in the Roanoke City Jail, under your custody as it is said, to the United States
Marshal for the Western District of Virginia, or on of his Deputies, or any other authorized
United States Marshal, to the end that her body will be before the United States District
Court for the Western District of Virginia in Roanoke, Virginia on the 5th Day of
February, 2020 or at such other time or times as the District Court may direct.


Entered:          ________________                             ________________________________
                                                               United States District Judge for the
                                                               Western District of Virginia




                                                          2
Case 7:17-cr-00056-MFU Document 194 Filed 01/27/20 Page 3 of 3 Pageid#: 469




TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT OF
VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:


TO EXECUTE:
WE COMMAND that you proceed to the Roanoke City Jail and remove therefrom the
body of Chelsea Fry and produce her under safe and secure conduct before the United
States District Court for the Western District of Virginia, at Roanoke, Virginia on the 5th
Day of February, 2020, or at such other time or times as the District Court may direct.


                                                         __________________________
                                                         Deputy Clerk


CUSTODY ASSUMED:
EXECUTED THIS ____ DAY OF ________________, 2020


                            BY:            _________________________
                            U.S. MARSHALL/DEPUTY


RETURNED:
EXECUTED THIS ____ DAY OF ________________, 2020


                            BY:            _________________________
                            U.S. MARSHALL/DEPUTY


SENTENCED STATE PRISONER?                  _________ (yes)     __________ (no)




                                              3
